   Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.1 Page 1 of 15



               DFGIN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF MICHIGAN

DFG-FELCH STREET, LLC,                      CASE NO. 20-cv-663

              Plaintiff,                    JUDGE

         v.                                 DEFENDANT OLD NAVY, LLC’S
                                            NOTICE OF REMOVAL
OLD NAVY, LLC,
                                            Removed from the 20th Circuit Court,
              Defendant.                    Ottawa County, Case No. 20-6184-
                                            CB, Jon A. Van Allsburg

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Old Navy LLC

(“Old Navy”), expressly reserving all questions other than that of removal, hereby

removes the above-captioned action from the 20th Circuit Court, Ottawa County,

Michigan to the United States District Court for the Western District of Michigan,

and in support thereof states as follows:

         1.   On June 17, 2020, Plaintiff DFG-Felch Street, LLC (“DFG”) filed a

Complaint against Old Navy in the 20th Circuit Court, Ottawa County, Case No.

20-6184-CB (the “Lawsuit”). On July 1, 2020, Old Navy received the Summons

and Complaint. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the

Summons and Complaint received by Old Navy in the Lawsuit are attached hereto

and incorporated herein as Exhibit A.




{8947445: }
     Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.2 Page 2 of 15



         2.   Removal is proper under 28 U.S.C. §§ 1441(a) and 1332 because

DFG and Old Navy are citizens of different States and the amount in controversy

of the Lawsuit is in excess of $75,000.00, exclusive of interest and costs.

         3.   DFG alleges a claim for breach of contract against Old Navy for

unpaid rent on the premises located at 12635 Felch Street, Holland, Michigan (the

“Premises”). DFG’s breach of contract claim centers upon a written Lease dated

September 25, 1998, by and between Old Navy and DFG’s predecessor in interest,

Geenen DeKock Properties, LLC, as amended on February 16, 2004; November 8,

2007; July 18, 2011; September 4, 2014; November 8, 2016; and March 30, 2018

(cumulatively, the “Lease”).

         4.   This Court has jurisdiction over this Lawsuit pursuant to 28 U.S.C. §§

1332(a) and 1441(b) because there is complete diversity of citizenship between

DFG and Old Navy and the amount in controversy exceeds $75,000.00.

I.       DIVERSITY OF CITIZENSHIP

         5.   Where an action involves a limited liability company, like this

Lawsuit, such company is considered a citizen of every jurisdiction of which any

member is a citizen. Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005

(6th Cir. 2009).

         6.   Upon information and belief, and based upon other court filings, the

members of DFG are John Roche (“Roche”), an individual who resides in


{8947445: }                               2
   Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.3 Page 3 of 15



Michigan, and/or Michael Carroll (“Carroll”), an individual who resides in

Michigan. Roche and Carroll are citizens of Michigan and, therefore, DFG is a

citizen of Michigan.

         7.    Old Navy is a Delaware limited liability company with its principal

place of business in San Francisco, California. Old Navy’s sole member, The Gap,

Inc. (“Gap”), is a Delaware corporation with its principal place of business in San

Francisco, California. Gap is a citizen of Delaware and California and, therefore,

Old Navy is a citizen of Delaware and California.

         8.    Accordingly, for removal purposes, DFG is a citizen of Michigan, and

Old Navy is a citizen of Delaware and California. The parties therefore are

completely diverse and were so at the time the Lawsuit was filed.

II.    AMOUNT IN CONTROVERSY

         9.    In the Lawsuit, DFG alleges that Old Navy owes base rent in the

amount of $18,787.00 per month, plus Percentage Rule (as defined in the Lease),

common area maintenance charges, taxes, and insurance.

         10.   DFG alleges that Old Navy is currently in arrears in the amount of

$85,356.46, for at least the months of April, May, and June 2020, and will continue

to accrue monthly until this lawsuit is resolved. DFG also alleges that it is entitled

to recover enforcement costs, including its attorneys’ fees and expenses.

Therefore, the amount in controversy at least $75,000.


{8947445: }                               3
   Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.4 Page 4 of 15



         11.   The jurisdictional requirement under 28 U.S.C. § 1332(a) is satisfied.

III. TIMELINESS OF REMOVAL
         12.   Old Navy received a copy of the Summons and Complaint in the

Lawsuit on July 1, 2020.

         13.   Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely

filed within thirty (30) days of Old Navy’s notice and receipt of DFG’s Complaint.

IV. VENUE IS PROPER
         14.   The Lawsuit was filed in the 20th Circuit Court, Ottawa County,

Michigan and, therefore, venue is proper in this Court pursuant to 28 U.S.C. §

1441(a), and 1446.

V.     NOTICE TO PLAINTIFF AND THE STATE COURT
         15.   Contemporaneously with the filing of this Notice of Removal, and

pursuant to 28 U.S.C. § 1446(d), written notice of this filing and any attendant

supplementary papers required by this Court will be provided to DFG, and a copy

of the Notice of Removal will be filed with the 20th Circuit Court, Ottawa County,

Michigan.

         WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Old Navy,

LLC hereby removes this action from the 20th Circuit Court, Ottawa County,

Michigan to the United States District Court for the Western District of Michigan,

and requests that this action proceed as properly removed to this Court.


{8947445: }                                4
   Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.5 Page 5 of 15



                              Respectfully submitted,
                              /s/ Timothy J. Lowe
                              MCDONALD HOPKINS, PLC
                              Timothy J. Lowe (P68669)
                              Mark W. Steiner (P78817)
                              39533 Woodward Avenue, Suite 318
                              Bloomfield Hills, MI 48304
                              (248) 646-5070
                              tlowe@mcdonaldhopkins.com
                              msteiner@mcdonaldhopkins.com


                              MICHAEL GEIBELSON (admission pending)
                              DANIEL ALLENDER (admission pending)
                              ROBINS KAPLAN LLP
                              2049 Century Park East
                              Suite 3400
                              Los Angeles, California 90067
                              Phone: 310.552.0130
                              Fax: 310.229.5800
                              Email:      mgiebelson@robinskaplan.com
                                          dallender@robinskaplan.com

                              Counsel for Defendant
                              Old Navy LLC




{8947445: }                            5
   Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.6 Page 6 of 15



                            CERTIFICATE OF SERVICE

         I certify that on July 20, 2020, I electronically filed the foregoing Notice of

Removal with the Clerk of the Court using the E-Filing System which will send

notification of such filing to all counsel of record.


                                         By: /s/ Timothy J. Lowe
                                               Timothy J. Lowe (P68669)




{8947445: }                                 6
Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.7 Page 7 of 15




             Exhibit A
Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.8 Page 8 of 15
Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.9 Page 9 of 15
Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.10 Page 10 of 15



                               STATE OF MICHIGAN
                IN THE CIRCUIT COURT FOR THE COUNTY OF OTTAWA
                             20TH JUDICIAL CIRCUIT


DFG-FELCH STREET, LLC                          )    Case No.
10100 Waterville Street
Whitehouse, OH 43571                           )    Judge

              Plaintiff,                       )

vs.                                            )

OLD NAVY, LLC                                  )
2 Folsom Street, 5th Floor
San Francisco, CA 94105                        )

              Defendant.                       )




John A. Borell, Jr. (P68567)
Marshall & Melhorn, LLC
Four SeaGate, Eighth Floor
Toledo, Ohio 43604
Tel: (419) 249-7100
Fax: (419) 249-7151
borell@marshall-melhorn.com
Counsel for Plaintiff


           COMPLAINT FOR BREACH OF COMMERCIAL LEASE
                     (MONEY DAMAGES ONLY)

      There is no other civil action between these parties arising out of the same
      transaction or occurrence as alleged in this Complaint pending in this Court, nor
      has any such action been previously filed and dismissed or transferred after having
      been assigned to a Judge, nor do I know of any other civil action, not between these
      parties, arising out of the same transaction or occurrence as alleged in this
      Complaint that is either pending or was previously filed and dismissed, transferred,
      or otherwise disposed of after having been assigned to a Judge in this Court.


                                 /s/ John A. Borell, Jr.________
                                 John A. Borell, Jr. (P68567)
                                               1
 Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.11 Page 11 of 15



      Plaintiff, DFG-FELCH STREET, LLC (“Landlord”), through counsel, for its

Complaint against Defendant, OLD NAVY, LLC (“Tenant”), states:

                                    Count One

      1.     Landlord is a Delaware limited liability company, duly registered with

the Delaware Secretary of State.

      2.     Tenant is a Delaware corporation, duly registered with the Delaware

Secretary of State and the Michigan Secretary of State.

      3.     Landlord owns real property and related improvements located at

12635 Felch Street, Holland, Michigan (the “Property”), a shopping center

commonly known as the Felch Street Shopping Center (the “Shopping Center”).

      4.     Tenant entered into a shopping center lease (the “Original Lease”)

dated September 25, 1998 with GEENEN DEKOCK PROPERTIES, LLC

(“GEENEN DEKOCK”), under which Tenant agreed to lease a portion of the

Property as more fully described in the Original Lease, but generally consisting of

18,787 square feet located at the Shopping Center (the “Premises”). A copy of the

Original Lease is attached as Exhibit A.

      5.     Landlord is the successor in interest to GEENEN DEKOCK.

      6.     The Original Lease was amended by the following:

             a. A First Amendment to Lease dated February 16, 2004 between

                GEENEN DEKOCK and Tenant, a copy of which is attached as

                Exhibit B;




                                           2
 Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.12 Page 12 of 15



            b. A Second Amendment to Lease dated November 8, 2007 between

                 GEENEN DEKOCK and Tenant, a copy of which is attached as

                 Exhibit C;

            c.   A Third Amendment to Lease dated July 18, 2011 between

                 GEENEN DEKOCK and Tenant, a copy of which is attached as

                 Exhibit D;

            d. A Fourth Amendment to Lease dated September 4, 2014 between

                 GEENEN DEKOCK and Tenant, a copy of which is attached as

                 Exhibit E;

            e. A Fifth Amendment to Lease dated November 8, 2016 between

                 Landlord (as successor-in-interest to GEENEN DEKOCK) and

                 Tenant, a copy of which is attached as Exhibit F; and

            f. A Sixth Amendment to Lease dated March 30, 2018 between

                 Landlord (as successor-in-interest to GEENEN DEKOCK) and

                 Tenant, a copy of which is attached as Exhibit G.

The Original Lease and above amendments are collectively the “Lease”.

      7.    Under the Sixth Amendment to Lease, the term of the Lease was

extended for a period of five years, commencing on December 1, 2018 and

continuing through and including November 30, 2023 (the “Fourth Extended

Term”).




                                         3
 Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.13 Page 13 of 15



      8.     Under the Lease, Tenant must pay “Minimum Rent” for the Fourth

Extended Term in the amount of $225,444.00 per annum, payable in advance

monthly installments of $18,787.00 on the first day of the month.

      9.     In addition to Minimum Rent, under the Lease, Tenant must pay as

additional rent a percent of total gross sales in excess of an annual breakpoint

(“Percentage Rent”) as defined in the Lease.

      10.    In addition to Minimum Rent and Percentage Rent, under the Lease,

Tenant must pay certain other things including, but not limited to, common area

maintenance charges, taxes, and insurance (defined in the Lease as “Additional

Rent”), which with Minimum Rent and Percentage Rent are collectively “Rent”.

      11.    Under the Lease, Tenant is in default of the Lease if, among other

things, tenant fails to pay Rent or other sums due under the Lease within ten days

after the giving of notice thereof by Landlord specifying such default.

      12.    Tenant failed to timely pay Rent and in a letter dated April 14, 2020,

Landlord notified Tenant of its failure to pay timely Rent and that Tenant has a

past due rent balance of $40,901.92 (the “April Notice Letter”). A copy of the Notice

Letter is attached as Exhibit H. Tenant did not pay after receiving the April Notice

Letter.

      13.    On May 1, 2020, Tenant again failed to timely pay rent. In a letter

dated May 13, 2020, Landlord notified Tenant of its failure to again pay timely Rent

and Tenant now has a past due rent balance of $63,129.19 (the “May Notice




                                          4
 Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.14 Page 14 of 15



Letter”). A copy of the May Notice Letter is attached as Exhibit I. Tenant did not

pay after receiving the May Notice Letter.

      14.     On June 1, 2020, Tenant again failed to timely pay rent. In a letter

dated June _____, 2020, Landlord notified Tenant of its failure to again pay timely

Rent and Tenant now has a past due rent balance of $81,916.19 (the “June Notice

Letter”). A copy of the June Notice Letter is attached as Exhibit J. Tenant did not

pay after receiving the June Notice Letter.

      15.     During the pendency of this action, other amounts of Rent may become

due and owing by Tenant to Landlord.

      16.     Tenant’s failure to timely pay Rent within ten days of the April Notice

Letter is a default and breach of the Lease.

      17.     Tenant’s failure to timely pay Rent within ten days of the May Notice

Letter is a default and breach of the Lease.

      18.     Landlord has performed all of its obligations under the Lease.

      19.     Due to Tenant’s breach, Landlord has suffered damages in excess of

$81,916.19.

      20.     Under the Lease, Tenant agreed to pay all the costs and expenses,

including reasonable attorneys’ fees and costs, Landlord incurs in enforcing its

rights under the Lease.

      WHEREFORE, Plaintiff, DFG-FELCH STREET, LLC, prays for judgment

against Defendant, OLD NAVY, LLC, in an amount to be proven at trial, plus




                                           5
 Case 1:20-cv-00663-JTN-RSK ECF No. 1 filed 07/20/20 PageID.15 Page 15 of 15



interest, an award of costs and attorneys’ fees and such further relief as may be

deemed appropriate by this Court.




                                     Respectfully submitted,

                                     /s/ John A. Borell, Jr.______________________
                                     John A. Borell, Jr. (P68567)
                                     Counsel for Plaintiff




                                       6
